Name: Commission Regulation (EEC) No 3685/91 of 17 December 1991 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  cooperation policy
 Date Published: nan

 No L 349/40 Official Journal of the European Communities 18 . 12. 91 COMMISSION REGULATION (EEC) No 3685/91 ' of 17 December 1991 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982, adopting general rules concerning special measures for peas, field beans and sweet lupins ("), as last amended by Regulation (EEC) No 2206/90 (2), and in particular Article 12 (a) paragraph 4 thereof, Whereas Article 31 (b) paragraph 3 of Commission Regu ­ lation 3540/85 (3), as last amended by Regulation (EEC) No 1906/91 (4), provides for the production of the original of the control copy T5 as the only means for proving that the obligation to assign the products to one of the pres ­ cribed destinations has been fulfilled ; whereas additional measures are necessary to cover cases where, through no fault of the person who lodged the security, the original of the control copy T5 is not available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, whether the primary requirement can be considered to have been met, on the basis that : (a) the aid for the products in question has been paid by the Member State on whose territory the products were processed ; and (b) the amount corresponded to that to which the operator was entitled ; and (c) a document from the customs services completed in conformity with Article 13 of Regulation (EEC) No 2823/87 acknowledging the receipt of the original control copy T5 document is given to them. Within the context of points (a) and (b), Member States shall assist each other as necessary. Without prejudice to Article 22 (3), first indent of Regulation (EEC) No 2220/85 the security is to be seized if, at the end of the three months foreseen in the previous indent, the primary requirement cannot be considered as having been fulfilled.' HAS ADOPTED THIS REGULATION : Article 1 The following indent is added to the third paragraph of Article 31 (b) of Regulation (EEC) No 3540/85 : 'However, without prejudice to the procedure laid down in Article 5 (2) (b) of Regulation (EEC) No 729/70 , where the control copy T5 document has not been produced in the period foreseen, the compe ­ tent authority holding the security must examine in the three months following the expiry of the period, Article 2 This Regulation shall enter into force on 31 December 1991 . It shall apply to those securities that have not been defini ­ tively seized on the date of its entry into force. For these securities the foreseen examination will be carried out within a period of six months following the abovemen ­ tioned date. However, Article 31 (b) (3) (c) of Regulation (EEC) No 3540/85 will not apply in cases where the security is lodged before the entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 219, 28 . 7 . 1982, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 342, 19 . 12. 1985, p. 1 . M OJ No L 169, 29. 6 . 1991 , p. 46.